internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl-br02-plr-104575-03 date date taxpayer a taxpayer b c date date date date date country x country y x accountant accountant accountant dear this is in response to a letter dated date in which a ruling is requested to permit taxpayer a and taxpayer b hereinafter collectively referred to as the taxpayers to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the internal_revenue_code the code additional information was submitted in a letter dated date the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayers are husband and wife taxpayer a is a u s citizen and was employed by c a u s_corporation during the year at issue taxpayer a resided in country x from date to date while taxpayer b remained in the u s on date taxpayers moved to country y taxpayers filed a timely income_tax return for tax_year electing the exclusion from income under sec_911 that return was prepared by accountant of accounting firm x while preparing their income_tax return for tax_year taxpayers became aware that accountant did not properly include certain deductions moving_expenses on their income_tax return for the tax_year in date taxpayers met with accounting firm x to discuss the deductions that were omitted from their income_tax return at that time accountant was no longer working for accounting firm x thus accountant was assigned to taxpayers to prepare an amended income_tax return for tax_year to claim a deduction for the moving_expenses in preparing the amended income_tax return for the tax_year accountant advised the taxpayers that they should claim a foreign_tax_credit for their foreign_earned_income rather than claim the exclusion under sec_911 in a statement signed under penalties of perjury accountant admitted that he did not explain to taxpayers the consequences of claiming the foreign_tax_credit and revoking the sec_911 election for the tax_year which would preclude taxpayers from using this exclusion for a five year period unaware of these consequences taxpayers signed the amended income_tax return claiming the foreign_tax_credit and filed it taxpayers decided that accountant did not have the expertise on foreign tax issues and sought the assistance of accountant to prepare their income_tax return pursuant to the advise of accountant taxpayers want to reelect the sec_911 foreign_earned_income_exclusion for the tax_year sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts sec_911 provides that the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_911 provides that except with the consent of the secretary once revoked the election may not be made again by the taxpayer before the sixth taxable_year after the taxable_year in which the revocation was made sec_1_911-7 of the income_tax regulations provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual may obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering all of the facts and circumstances here taxpayers sought the assistance of a tax professional and that tax professional failed to properly inform taxpayers of the consequences for claiming the foreign_tax_credit in lieu of the exclusion under sec_911 accordingly based solely on the information and representations set forth above it is held that taxpayers may reelect the sec_911 exclusion for except as expressly provided herein no opinion is expressed as to whether taxpayers otherwise satisfy the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income a copy of this letter must be attached to taxpayers’ u s income_tax return for the year in which taxpayers obtained a ruling whether or not taxpayers are otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent __________________________ phyllis e marcus chief branch associate chief_counsel international
